IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50260
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MANUEL RIOJAS MUNOZ, JR.,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-93-CR-136-3
                        --------------------
                           December 3,2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Manuel Riojas Munoz, Jr., federal prisoner #65177-080, has

filed a letter disputing the applicability of the certificate-of-

appealability (COA) requirement to his appeal from the denial of

a petition for a writ of coram nobis.   Because Munoz is appealing

the denial of coram nobis relief under 28 U.S.C. § 1651, he does

not need a COA in order for his appeal to proceed.      See 28 U.S.C.

§ 2253(c)(1).   To the extent his letter requests a waiver of the

COA requirement, his request is DENIED AS UNNECESSARY.     We

conclude, however, that the district court properly denied


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50260
                                 -2-

Munoz’s petition for a writ of coram nobis given that he is still

in custody for his offenses of conviction.   See United States v.

Hatten, 167 F.3d 884, 887 n.6 (5th Cir. 1999).   Accordingly, we

dispense with any further briefing and DISMISS his appeal as

FRIVOLOUS.   See 5TH CIR. R. 42.2.